NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 29 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VADIM STANLEY MIESEGAES,                        No. 21-55708

                Plaintiff-Appellant,            D.C. No. 2:20-cv-09945-CJC-RAO

 v.
                                                MEMORANDUM*
MALINDA DURNEN, AKA Mindy, Shift-
Lead; et al.,

                Defendants-Appellees,

and

PATRICK McLAUGHLIN,

                Defendant.

                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                             Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      California civil detainee Vadim Stanley Miesegaes appeals pro se from the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo the district court’s dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii).

Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012). We affirm.

      The district court properly dismissed Miesegaes’s Fourteenth Amendment

claim against defendants Durnen and Smith because Miesegaes failed to allege

facts sufficient to show that hourly announcements of “ice” or “hot water” were

punitive or excessive in relation to a non-punitive purpose. See Jones v. Blanas,

393 F.3d 918, 932 (9th Cir. 2004) (explaining that civil detainees cannot be

subjected to conditions that are “expressly intended to punish,” “excessive in

relation to [a non-punitive] purpose,” or “employed to achieve objectives that

could be accomplished in so many alternative and less harsh methods”).

      The district court properly dismissed Miesegaes’s Fourth Amendment claim

against defendant Black because Miesegaes failed to allege facts sufficient to show

that the searches of his person were unreasonable. See Bull v. City & County of

San Francisco, 595 F.3d 964, 971-74 (9th Cir. 2010) (en banc) (setting forth

factors to evaluate whether a pretrial detention search or search policy is

reasonable under the Fourth Amendment, including whether a search is reasonably

related to legitimate penological interests); Jones, 393 F.3d at 931-32 (noting that

the constitutional rights of civil and pretrial detainees are similar).


                                            2                                  21-55708
       The district court properly dismissed Miesegaes’s Fourteenth Amendment

claim against defendant Black alleging sleep deprivation caused by a policy of

hourly rounds at night because this claim was raised or could have been raised in

his prior federal action between the parties or their privies that resulted in a final

judgment on the merits. See Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir.

2002) (explaining that federal claim preclusion “applies when there is (1) an

identity of claims; (2) a final judgment on the merits; and (3) identity or privity

between parties” (citation and internal quotation marks omitted)); Fund for

Animals, Inc. v. Lujan, 962 F.2d 1391, 1398 (9th Cir. 1992) (holding that there is

“privity between officers of the same government”); C. Reserve Life of N.A. Ins.

Co. v. Struve, 852 F.2d 1158, 1161 (9th Cir. 1988) (relying on “the basis of the

claims asserted and nature of relief sought,” rather than plaintiff’s act of suing

defendants in their individual capacities, to determine that defendants were sued in

their official capacities).

       The district court properly dismissed Miesegaes’s failure-to-train and

supervisory liability claims because Miesegaes failed to allege facts sufficient to

state a plausible claim. See Flores v. County of Los Angeles, 758 F.3d 1154, 1159

(9th Cir. 2014) (to state a failure-to-train claim, a plaintiff must show that the

defendant “was deliberately indifferent to the need to train subordinates, and the

lack of training actually caused the constitutional harm”); Starr v. Baca, 652 F.3d


                                            3                                     21-55708
1202, 1207 (9th Cir. 2011) (supervisory liability under § 1983 requires “knowledge

of and acquiescence in unconstitutional conduct” by subordinates); Hebbe v. Pliler,

627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are construed

liberally, a plaintiff must present factual allegations sufficient to state a plausible

claim for relief).

       AFFIRMED.




                                            4                                     21-55708